Case 2:20-cv-00607-JPH-DLP Document 7 Filed 12/16/20 Page 1 of 4 PageID #: 26




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

CHRISTOPHER MICHAEL BECKMAN,                             )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )     No. 2:20-cv-00607-JPH-DLP
                                                         )
FRANK VANIHEL,                                           )
                                                         )
                               Defendant.                )

   Order Granting Motion for Leave to Proceed in Forma Pauperis, Screening Amended
               Complaint, and Directing Issuance and Service of Process

        Plaintiff Christopher Beckman, an inmate at Wabash Valley Correctional Facility

("WVCF"), filed this action pursuant to 42 U.S.C. § 1983. Because Mr. Beckman is a "prison er"

as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915 A(a)

to screen his complaint before service on the defendant. Before the Court screened

Mr. Beckman's complaint, he filed an amended complaint, dkt. [5], which is now the operative

complaint.

                                            I. In Forma Pauperis

        Mr. Beckman's motion for leave to proceed in forma pauperis, dkt. [2], is granted.

Although Mr. Beckman is excused from pre-paying the full filing fee, he still must pay the th ree

hundred and fifty-dollar ($350.00) filing fee pursuant to the statutory formula set forth in 28

U.S.C. § 1915(b)(2) when able. See 28 U.S.C. § 1915(b)(1) ("the prisoner shall be required to

pay the full amount of a filing fee.").

        The assessment of even an initial partial filing fee is waived because Mr. Beckman has no

assets and no means by which to pay a partial filing fee. 28 U.S.C. § 1915(b)(4). Accordingly, no

initial partial filing fee is due at this time.


                                                     1
Case 2:20-cv-00607-JPH-DLP Document 7 Filed 12/16/20 Page 2 of 4 PageID #: 27




                            II. Screening of the Amended Complaint

       A. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

portion of the amended complaint, if it is frivolous or malicious, fails to state a claim f or relief ,

or seeks monetary relief against a defendant who is immune from such relief. In determining

whether the amended complaint states a claim, the Court applies the same standard as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3 d

768, 776 (7th Cir. 2015) (internal quotation omitted).

       B. The Amended Complaint

       Mr. Beckman names Warden Frank Vanihel as the sole defendant.

       Mr. Beckman first alleges that WVCF has banned role-playing publications and games,

including Dungeons & Dragons, Magic: The Gathering, Rifts, and Vampire: The M asquera de

without reviewing them. He alleges the facility has banned them because the publications include

instructions on how to make weapons when, in reality, they do not. Mr. Beckman alleges that

another stated concern is that the players may confuse the games with reality, which he believes

is not a rational reason because it assumes mental illness. He also challenges to the ban on

catalogs about collectible cards. He acknowledges a safety reason for banning the cards—they

have monetary value—but says there is no safety reason to prohibit inmates from viewing


                                                  2
Case 2:20-cv-00607-JPH-DLP Document 7 Filed 12/16/20 Page 3 of 4 PageID #: 28




catalogs that discuss new cards. He alleges these publications cause no threat to the saf ety an d

security of the facility.

        Mr. Beckman next challenges the prison's policy of providing inmates photocopies of

pictures ordered from commercial vendors rather than originals. The picture policy applies to all

pictures, whether they come from family members and friends or commercial vendors.

Mr. Beckman asserts that the policy makes sense as applied to family and friends because they

may try to traffic drugs to inmates by soaking or spraying the pictures with illicit substances, but

there is no reason to believe a professional vendor would do so. Mr. Beckman b elieves th at all

pictures should be copied using a color copier because the black and white pictures are often too

dark to be of any value. In the alternative, the prison should provide inmates with the original

pictures from commercial vendors, just as they do with books, magazines, and newspapers that

come directly from vendors.

        Mr. Beckman seeks injunctive relief—he wants the facility to approve the ro le-playing

publications in question and to provide color copies of all pictures or the originals of

photographs that come from commercial vendors.

        Mr. Beckman's First Amendment claims shall proceed as submitted against Warden

Vanihel in his official capacity.

        C. Issuance and Service of Process

        The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendant Warden Frank Vanihel in the manner specified by Rule 4(d). Process shall consist

of the amended complaint, dkt. [5], applicable forms (Notice of Lawsuit and Request for Waiv er

of Service of Summons and Waiver of Service of Summons), and this Order.




                                                 3
Case 2:20-cv-00607-JPH-DLP Document 7 Filed 12/16/20 Page 4 of 4 PageID #: 29




                                      III. Conclusion

       Mr. Beckman's motion to proceed in forma pauperis, dkt. [2], is granted, and his First

Amendment claims shall proceed against Warden Vanihel in his official capacity as submitted.

SO ORDERED.

Date: 12/16/2020



Distribution:

CHRISTOPHER MICHAEL BECKMAN
100203
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Electronic Service to IDOC Employee at Wabash Valley Correctional Facility:
Warden Frank Vanihel




                                             4
